      Case 2:20-cv-00412 Document 11 Filed 08/24/20 Page 1 of 1 PageID #: 76




                      IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA


BRADLY AND TARA HANSON,
         PLAINTIFFS,

vs.                                                            CASE NO. 2:20-cv-00412

EAGLE LOAN COMPANY OF OHIO, INC.,
         DEFENDANT.

                   AGREED ORDER DISMISSING WITH PREJUDICE

         The parties, Bradly Hanson and Tara Hanson, and Eagle Loan Company of Ohio, Inc.,

hereby agree, and the Court being otherwise sufficiently advised, it is hereby ORDERED AND

ADJUDGED that this case is hereby DISMISSED with prejudice with each party to bear their own

costs.




Date of Entry: August 24, 2020
                                                        Hon. Judge Irene C. Berger
                                                        United States District Judge
                                                        Southern District of West Virginia


HAVE SEEN AND AGREED TO:

/s/ Scott W. Andrews (w/ permission)_____        /s/ Benjamin M. Sheridan_______________
Leigh Gross Latherow (Bar No. 12116)             Benjamin M. Sheridan (#11296)
Scott W. Andrews (Bar No. 5772)                  Klein & Sheridan, LC
VANANTWERP ATTORNEYS, LLP                        3566 Teays Valley Road
1544 Winchester Avenue, 5th Floor                Hurricane, WV 25526
P.O. Box 1111                                    Office: (304) 562-7111
Ashland, KY 41105-1111                           Fax: (304) 562-7115
llatherow@vanattys.com                           ben@kleinsheridan.com
sandrews@vanattys.com                            Counsel for Plaintiffs,
Office: (606) 329-2929                           Bradly and Tara Hanson
Fax: (606) 329-0490
Counsel for Defendant,
Eagle Loan Company of Ohio, Inc.
